 



Exhibit 10.1
SIXTH AMENDMENT
TO
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
September 17, 2007
among
GOODRICH PETROLEUM COMPANY, L.L.C.,
as Borrower,
BNP PARIBAS,
as Administrative Agent,
and
The Lenders Party Hereto

 



--------------------------------------------------------------------------------



 



SIXTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Sixth
Amendment”) dated as of September 17, 2007, is among GOODRICH PETROLEUM COMPANY,
L.L.C., a Louisiana limited liability company (“Borrower”); each of the
undersigned Guarantors (collectively, the “Guarantors”); BNP PARIBAS, as
administrative agent (in such capacity, together with its successors in such
capacity, “Administrative Agent”) for the lenders party to the Credit Agreement
referred to below (collectively, the “Lenders”); and the undersigned Lenders.
R E C I T A L S
     A. Borrower, Administrative Agent and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of November 17, 2005, as
amended by the First Amendment to Amended and Restated Credit Agreement, dated
December 14, 2005, the Second Amendment to Amended and Restated Credit
Agreement, dated June 21, 2006, the Third Amendment to Amended and Restated
Credit Agreement, dated August 30, 2006, the Fourth Amendment to Amended and
Restated Credit Agreement, dated November 30, 2006 and the Fifth Amendment to
Amended and Restated Credit Agreement, dated August 7, 2007 (as amended, the
“Credit Agreement”), pursuant to which the Lenders have made certain loans to
and other extensions of credit on behalf of Borrower.
     B. Borrower has requested, and the Lenders have agreed, to amend certain
provisions of the Credit Agreement.
     C. NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Defined Terms. Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement. Unless otherwise indicated, all article and section references in
this Sixth Amendment refer to articles and sections of the Credit Agreement.
     Section 2. Amendments to Credit Agreement.
     2.1 Definitions. Section 1.1 is hereby amended by amending and restating
the definition of “Agreement” as follows:
“Agreement” means this Amended and Restated Credit Agreement, as amended by the
First Amendment to Amended and Restated Credit Agreement, dated December 14,
2005, the Second Amendment to Amended and Restated Credit Agreement, dated
June 21, 2006, the Third Amendment to Amended and Restated Credit Agreement,
dated August 30, 2006, the Fourth Amendment to Amended and Restated Credit
Agreement, dated November 30, 2006, the Fifth Amendment to Amended and Restated
Credit Agreement, dated August 7, 2007 and the Sixth Amendment to Amended and
Restated Credit Agreement, dated September 17, 2007.

 



--------------------------------------------------------------------------------



 



     2.2 Amendment to Section 9.20. Section 9.20 is hereby amended and restated
in its entirety as follows:
“Section 9.20 Swap Agreements. The Borrower will not, and will not permit any
Restricted Company to, enter into any commodity Swap Agreements with any Person
which would cause the notional volumes for which (when aggregated with other
commodity Swap Agreements then in effect other than basis differential swaps on
volumes already hedged pursuant to other Swap Agreements) to exceed, as of the
date such Swap Agreement is executed, (a) 100% of the Current Production for
each month during the period during which such Swap Agreement is in effect for
each of crude oil and natural gas, calculated separately, for the 24 month
period following the date such Swap Agreement is entered into, (b) 75% of the
Current Production for each month during the period during which such Swap
Agreement is in effect for each of crude oil and natural gas, calculated
separately, for the 18 month period following the 24 month period referenced in
Section 9.20(a) and (c) 50% of the Current Production for each month during the
period during which such Swap Agreement is in effect for each of crude oil and
natural gas, calculated separately, for the 6 month period following the
42 month period referenced in Sections 9.20(a) and (b). In no event shall any
Swap Agreement contain any requirement, agreement or covenant for the Borrower
or any Restricted Company to post collateral or margin to secure their
obligations under such Swap Agreement or to cover market exposures.”
     Section 3. Conditions Precedent. This Sixth Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 14.8 of the Credit Agreement) (the
“Effective Date”):
          3.1 The Administrative Agent shall have received from the Determining
Lenders, the Borrower and the Guarantors, counterparts (in such number as may be
requested by Administrative Agent) of this Sixth Amendment signed on behalf of
such Persons.
          3.2 The Administrative Agent shall have received such other documents
as Administrative Agent or special counsel to Administrative Agent may
reasonably request.
          3.3 No Default shall have occurred and be continuing, after giving
effect to the terms of this Sixth Amendment.
          Section 4. Miscellaneous.
          4.1 Confirmation. The provisions of the Credit Agreement, as amended
by this Sixth Amendment, shall remain in full force and effect following the
effectiveness of this Sixth Amendment.
          4.2 Ratification and Affirmation; Representations and Warranties.
Borrower and each Guarantor hereby (a) acknowledges the terms of this Sixth
Amendment; (b) ratifies and

2



--------------------------------------------------------------------------------



 



affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended or modified hereby, notwithstanding the amendments
and modifications contained herein and (c) represents and warrants to the
Lenders that as of the date hereof, after giving effect to the terms of this
Sixth Amendment: (i) all of the representations and warranties contained in each
Loan Document to which it is a party are true and correct, except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties shall continue to be
true and correct as of such specified earlier date, (ii) no Default has occurred
and is continuing and (iii) since November 17, 2005, there has been no event,
development or circumstance that has had or could reasonably be expected to have
a Material Adverse Event.
          4.3 Loan Document. This Sixth Amendment is a “Loan Document” as
defined and described in the Credit Agreement and all of the terms and
provisions of the Credit Agreement relating to Loan Documents shall apply
hereto.
          4.4 Counterparts. This Sixth Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Sixth Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
          4.5 NO ORAL AGREEMENT. THIS SIXTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
          4.6 GOVERNING LAW. THIS SIXTH AMENDMENT (INCLUDING, BUT NOT LIMITED
TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
[SIGNATURES BEGIN NEXT PAGE]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to
be duly executed as of the date first written above.

          BORROWER:  GOODRICH PETROLEUM COMPANY, L.L.C.
      By:   /s/ David R. Looney         Name:   David R. Looney        Title:  
Executive Vice President & Chief Financial Officer      GUARANTORS:  GOODRICH
PETROLEUM CORPORATION
      By:   /s/ David R. Looney         Name:   David R. Looney        Title:  
Executive Vice President & Chief Financial Officer     

S-1



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT:  BNP Paribas, as a Lender and as Administrative
Agent
      By:   /s/ Brian M. Malone         Name:   Brian M. Malone        Title:  
Managing Director              By:   /s/ Polly Schott         Name:   Polly
Schott        Title:   Vice President     

S-2



--------------------------------------------------------------------------------



 



          LENDERS:  Comerica Bank, as Lender
      By:   /s/ Josh Strong         Name:   Josh Strong         Title:  
Assistant Vice President        BMO Capital Markets Financing, Inc. (formerly
known
as Harris Nesbitt Financing, Inc.), as Lender
      By:   /s/ James V. Ducote         Name:   James V. Ducote         Title:  
Director        The Prudential Insurance Company of America, as
Lender
      By:   /s/ Brian N. Thomas         Name:   Brian N. Thomas         Title:  
Vice President        Deutsche Bank Trust Company Americas, as Lender
      By:   /s/ Dusan Lazarov         Name:   Dusan Lazarov         Title:  
Vice President              By:   /s/ Omayra Laucella         Name:   Omayra
Laucella         Title:   Vice President     

S-3